UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended June 30, 2011 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At, August 4, 2011 there were issued and outstanding 27,259,391 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 6-7 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 8-9 Notes to Condensed Consolidated Financial Statements (unaudited) 10-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41-42 Item 4. Controls and Procedures 42 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43-44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 45 Item 6. Exhibits and Reports on Form 8-K 46 Signatures 46 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands) June 30, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Held to maturity - treasuries Available for sale securities Accounts receivable Trade Reimbursable project costs Income taxes Assets held for sale Other current assets Total current assets INVESTMENT PROPERTIES AND EQUIPMENT: Oil & gas properties under full cost method, net of $20,469 and $14,563 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) June 30, December 31, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 55 16 Total current liabilities LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITY ASSET RETIREMENT OBLIGATIONS OTHER ACCRUED LIABILITIES SHAREHOLDERS' EQUITY: Common stock, $.01 par value; unlimited shares authorized; 27,239,391 and 27,068,610 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended June 30, Six months ended June 30, REVENUES: Oil and gas $ Realized (loss) on risk management activities ) ) Unrealized gain on risk management activities OPERATING EXPENSES: Oil and gas Oil and gas depreciation, depletion and amortization Water treatment plant Mineral holding costs 37 (5 ) 80 52 General and administrative OPERATING (LOSS) INCOME ) ) OTHER INCOME AND (EXPENSES): Gain on the sale of assets Equity gain/(loss) in unconsolidated investment ) ) Gain on sale of marketable securities 9 8 9 8 Miscellaneous income and (expenses) Interest income 10 2 30 61 Interest expense ) (LOSS) INCOME BEFORE INCOME TAXES AND DISCONTINUED OPERATIONS ) ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended June 30, Six months ended June 30, Income taxes: Deferred benefit from (provision for) ) 17 ) ) 17 ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) ) ) DISCONTINUED OPERATIONS Discontinued operations, net of taxes 28 DISCONTINUED OPERATIONS 28 NET (LOSS) INCOME $ ) $ ) $ ) $ NET (LOSS) INCOME PER SHARE (Loss) income from continuing operations, basic $ ) $ $ ) $ Income from discontinued operations, basic Net (loss) income, basic $ $ $ ) $ (Loss) from continuing operations, diluted $ ) $ $ ) $ Income from discontinued operations, diluted Net (loss) income, diluted $ $ $ ) $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ (Income) from discontinued operations ) ) (Loss) income from continuing operations ) Adjustments to reconcile net (loss) income to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net ) Accretion of discount on treasury investment ) ) Gain on sale of marketable securities (9
